PER CURIAM:
Debtor Birting Fisheries, Inc., appeals the district court’s order, affirming a bankruptcy court order certifying a proof of claim filed by James Lane et al. for themselves and a class comprised of present and former crew-members of a fishing vessel owned by the debtor. The class certification is not itself challenged, only the proof of claim on behalf of the class. While the debtor makes a plausible argument that 11 U.S.C. § 501 does not allow the filing of a class proof of claim, we conclude that the bankruptcy code should be construed to allow class claims.
*940Three circuits have previously considered this question,1 and all have construed the code as we do. Those courts have fully discussed the arguments and explained their decision. We concur.
AFFIRMED.

. Reid v. White Motor Corp., 886 F.2d 1462 (6th Cir.1989), cert. denied, 494 U.S. 1080, 110 S.Ct. 1809, 108 L.Ed.2d 939 (1990); In re Charter Co., 876 F.2d 866 (11th Cir.1989), cert. dismissed, 496 U.S. 944, 110 S.Ct. 3232, 110 L.Ed.2d 678 (1990); In the Matter of American Reserve Corp., 840 F.2d 487 (7th Cir.1988); cf. In re Standard Metals Corp., 817 F.2d 625 (10th Cir.1987), vacated and reversed on other grounds sub. nom. Sheftelman v. Standard Metals Corp., 839 F.2d 1383 (10th Cir.1987), cert. dismissed, 488 U.S. 881, 109 S.Ct. 201, 102 L.Ed.2d 171 (1988).